Citation Nr: 1621683	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for status post fracture, right fourth finger with residual scar, on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 2008 to October 2012.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which in relevant part granted service connection for status post fracture, right fourth finger with residual scar and assigned a noncompensable initial rating.  Jurisdiction of this claim was subsequently transferred to the Houston, Texas RO.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is associated with the claims file.

In August 2015, the Board granted a schedular 10 percent rating for this disability and remanded the question of entitlement to a higher rating on an extraschedular basis for further development.  This increased rating was effectuated in an August 2015 rating decision.

The issue of entitlement to service connection for a right hand condition, separate from the right fourth finger condition currently on appeal, was claimed in the Veteran's original Pre-Discharge Compensation Claim form.  His June 2012 VA examination noted right hand symptoms including limitation of motion of the thumb and little finger and limitation of grip strength.  The April 2013 rating decision addressed only the issue of service connection for a right thumb scar despite evidence of record suggesting that the Veteran's thumb complaints extend beyond the dermatological scar and have a neurologic and/or musculoskeletal component.  Thus, the issue of entitlement to service connection for a right hand disability, to include limitation of motion of the thumb and little finger and limitation of grip strength, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  In September 2015, the claim for a higher initial rating for status post fracture, right fourth finger with residual scar was referred to the Director, Compensation Service for consideration of entitlement to an extraschedular rating.

2.  In October 2015, the Director, Compensation Service determined that an extraschedular rating was not warranted.

3.  The Veteran's status post fracture, right fourth finger with residual scar, does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

A rating higher than 10 percent for status post fracture, right fourth finger with residual scar, on an extraschedular basis, is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice prior to his discharge.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided a relevant examination in June 2012.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Finally, in compliance with the Board's August 2015 remand, VA referred the matter to the Director; Compensation Service is September 2015 for consideration of entitlement to an extraschedular rating.  The Director responded in an October 2015 letter.  Thus VA has complied with the August 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

 Analysis

The Veteran was granted service connection for status post fracture, right fourth finger with residual scar in an April 2013 rating decision.  At that time, he was assigned a noncompensable rating effective October 2, 2012.  In an August 2015 rating decision, this rating was increased to 10 percent effective October 2, 2012.

The Veteran's current 10 percent rating under hyphenated diagnostic code (DC) 5199-5155 represents a finding that this disability is the functional equivalent of an amputation of the right fourth finger at the proximal interphalangeal joint.  See 38 C.F.R. § 4.71a.  The issue currently before the Board is whether the Veteran's symptoms warrant a higher rating for this disability on an extraschedular basis.

The criterion for an extraschedular award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the matter was referred to the Director, Compensation Service (Director) in September 2015.  See Johnson v. Shinseki, 26 Vet. App. 237, 243, n. 4 (2013)(noting that as of April 2011, the title of "Director of Compensation and Pension Service" no longer exists and that the position has been separated into 2, distinct positions: "Director of Compensation Service" and "Director of Pension and Fiduciary Service," but the wording in the regulation has not yet been changed to incorporate this change).  In an October 2015 letter, the Director, Compensation Service agreed with the Appeals Management Center's (AMC) recommendation against an extraschedular rating.  Although the Board may not assign an extraschedular rating in the first instance, it may review the Director's decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision.  See Kuppamala v. McDonald, No. 27 Vet.App. 447 (2015).

In June 2012, the Veteran underwent a VA examination in conjunction with this claim.  At that time, muscle strength testing showed 3/5 strength (which means active movement against gravity was possible) for right finger flexion, right finger abduction, and hand grip, but no muscle atrophy.  There was limitation of motion of the right ring finger and thumb.  There was a gap of less than one inch between the thumb pad and the fingers of the right hand.  There was no objective evidence of painful motion.  There was a gap of less than one inch between the fingertip of the right ring finger and the proximal transverse create of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was also a gap of less than one inch between the fingertip of the right little finger and the proximal transverse create of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Again, there was no objective evidence of painful motion.  After repetitive testing, there was no additional limitation of motion of the fingers.  There was no ankylosis.  The Veteran was found to have functional loss of the thumb, ring finger, and little finger of the right hand.  This functional loss was described as less movement than normal and weakened movement.  Additionally, the right ring finger displayed incoordination, swelling, and deformity.  There was tenderness or pain to palpation.  The Veteran had an associated 1 cm scar across the knuckle of his right ring finger, but this scar was not painful or unstable and did not affect a total area greater than 39 square cm (6 square inches).  The Veteran did not use any assistive devices.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging  studies did not show arthritis, but did find a postsurgical deformity of the fourth digit of the right hand with swelling involving the proximal interphalangeal (PIP) joint.  This disability did impact the Veteran's ability to work in that he was limited in his ability to lift anything heavier than five or ten pounds with his right hand.  He was unable to use a grinder for welding with his right hand.

In his July 2012 Report of Medical History, the Veteran reported impaired use of his right hand to include lifting, typing, gripping, and carrying.  His right ring finger was extremely weak after surgery, and the laceration in his right hand contributed to impairment of the entire right hand.

In his May 2013 notice of disagreement with that initial rating, the Veteran reported extreme limitations following his finger surgery.  Specifically, he reported difficulty carrying objects, typing, limitation of strength, severe disfiguration, and pain that interfered with his sleep.  He noted that it was not entirely useless, but he had no mobility or range of motion.

In his October 2013 VA Form 9, the Veteran reported severe stiffness in his finger and close to no mobility.  He stated that due to this disability and limited mobility in his thumb, he had severely decreased hand strength (approximately one quarter of his previous hand strength).  This rendered him almost incapable of operating certain heavy equipment.  He also noted that the pain was close to unbearable.

In a November 2013 statement, the Veteran reported extremely limited mobility in his entire right hand due to his finger disability.  He reported difficulty using a keyboard and holding a beverage.

At his May 2015 hearing, the Veteran stated that he lost his job as a welder because he was unable to work fast enough on account of this disability, in conjunction with the other complaints related to his hand.  As a result, he was initially switched to another position with lower pay (fire watch) and ultimately laid off.  After that, he waited tables briefly and went back to school to change his career to welding inspection, which he believed would be easier on his hand.  He also stated that he had a brace.  He further testified that his doctors had told him that if his finger became too painful, it would have to be fused. 

In September 2015, the AMC referred this issue to the Director.  In this memorandum, the AMC found that the medical evidence did not reveal that the rating schedule did not adequately compensate the disability.

Here, the Veteran's symptoms from his service-connected finger disability include pain which interferes with sleep, limitation of motion, deformity, swelling, and limitation of lifting ability.  The rating schedule contemplates limitation of motion (DC 5230), ankylosis (DC 5227), and amputation (DC 5155) of the ring finger.  See 38 C.F.R. § 4.71a.  The Board finds that the above signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In fact, the Court has made clear that "[w]hen rating disabilities of joints...the Board must discuss any additional limitations a claimant experiences due to pain, weakness, or fatigue."  Cullen v. Shinseki, 24 Vet.App. 74, 85 (2010).  The diagnostic codes in the rating schedule corresponding to disabilities of the finger provide disability ratings on the basis of limitation of motion, ankylosis and amputation.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 ; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet.App. at 37.  

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of limitation and functional loss.   Given the variety of ways in which the rating schedule contemplates limitation and functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's spine disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2015).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities if such combined effect results in an exceptional disability picture.  Here, the Veteran is also service connected for traumatic brain injury, cervical spine strain, right ear hearing loss, and a right thumb scar.  The record does not suggest and the Veteran has not alleged that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule.  Although the Veteran has alleged that his service-connected finger disability in combination with impairment of his thumb on the same hand and with another finger on the same hand has resulted in overall impairment of the hand, the Veteran is not currently service-connected for any disability of the thumb other than a scar and is not service-connected for any other impairment of the remaining digits of that hand.  In this regard, however, in light of the Veteran's complaints of overall hand impairment which he attributes to military service, the issue of service connection for a right hand disability has been referred to the AOJ for adjudication.  At the current time, however, this is not an exceptional circumstance for which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against a rating higher than 10 percent for this disability on an extraschedular basis.


ORDER

An initial rating higher than 10 percent for status post fracture, right fourth finger with residual scar, on an extraschedular basis, is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


